Title: 28th.
From: Adams, John Quincy
To: 


       Election Day. And there is not a poor Devil, who has lost his election, in the Commonwealth, that feels half so much vexed, and disappointed as I do. After enjoying the satisfaction of supposing my friends all arrived safe; I find this day that the report was without any foundation. That Callahan has not arrived, and has not even been spoken with, as has been said.
       I walk’d in the evening with Stacey, and called afterwards, for half an hour at Mrs. Hoopers.
      